July     29,     1971


Hon. Wilson     E; Speir
Director.     Texas Deoartment
    of Puilic     Safetjr
Box 4087 n
Austin,  Texas           78751                    Opinion       No.   M-906

                                                  Re :     The effective      dates   of
                                                           S.B;  316,    S.B.  476,   H.B.
Dear   Colonel        Speir:                               542, and S.B.      194.

             You have requested    the opinion     of this  office  as
to the effective     dates  of Senate  Bill   316,   Senate  Bill  476,
House Bill     542, and Senate  Bill  194 which are set out below
in chronological     order:

                 1.    Senate    Bill      316    amending       Article
                       6687b,    Section        3, Vernon’s   Civil
                       Statutes,        by adding     a new subset-
                      -tion     4b, wa,s passed       by the Senate
                       on April       22, 1971,      and the House
                       on -6,                        a record   vote
                        sufficient       to make the bill       imme-
                       diately      effective       upon the approval
                       of the Governor.             The Governor     ap-
                       proved      this    bill    on Mag 13, 19’71.

                 2.    Senate    Bill      476    amending       Article
                       6687b, Section    3, Vernon’s  Civil
                       Statutes;  passed   the Senate  on
                       April     15    1971, ‘and the House on
                       pyi19,       i971,   by record  vote    suf*
                         ic ent to make the bill         immediately
                       effective       upon the approval     of the
                       Governor.        The Governor   approved
                       this    bill    on May 26, 1971.

                 3.    House     Bill     542 amending     Article
                       6687b,       Section    4, Vernon’s      Civil
                       Statutes;        passed    the House on s
                       11, 1971,        and the Senate      on !tay
                       13,    ly’fr    by a non-record      voteand

                                                  -4411-
‘Honorable     Wilson     E.   Speir,’      page     2.’    (M-906)



                    was   approved        by   the    Governor     on

                    ~~0                      :&b:i:e:o~2              go
                    Legislature          adjourns.

              4.    Senate    Bill    194 amending     Article
                   ,6687b,    Sections     3 and 4, Vernon’s’
                    Civil    Statutes,     (and others      not
                    involved     herein),     passed   the Senate
                    on May 11, 1971,        and the House,
                    with amendments,         on May 30, 1971.
                    The Senate      concurred     on the House
                    amendments      on Ma 31, 1971,         by non-
                    record    vote.     d     Governor    approved
                    the bill     on June 2, 1971, .t :o go into
                    effect    90 da-        madjournment         .

              The controlling         constitutional            provision        is Article
III,   Section   39, Texas        Constitution,            which$reads      as     follows:

                       “No, law passed       by the Legislature,
              ,except     the general      appropriation       act,
               shall    take effect       or go into     force     until
              ninety      days after      the adjournment        of the
               session     -at which    it was enacted,        unless
               in case      of an emergency,        which emergency
               must be expressed          in a preamble       or in
               the body of the act,           the Legislature         shall,
               by a vote       of two-thirds      of all    the members
               elected      to each House,       otherwise     direct;
               said vote       to be taken by yeas $nd nays,
              and entered        upon the journals.

             Senate Bill   316 which amended Article        6687b,    Sec-
tion  3, Vernon’s   Civil   Statutes,    by adding    a. new subsection
4b became.effective      immediately    upon the Governor’s      approval
on May 13, 1971.     It remained      in effect   until   May 26, 1971,
when it was superseded      by Senate    Bill   476.

              On May 26, 1971,          Senate     Bill   476 was approved         by
the Governor       and became effective            immediately.        This Act
amended Article        6687b,     Section     3.    In amending       Section     3,
this    Act omitted      subsection      4b.     It is well      settled      that a
repeal     or revision     may be effected          by amendment and substi-
tution.      An amendatory        act that     recasts     the language         of an
existing     statute    or section        operates      to repeal     or supersede

                                               -4412-
 l.lonorable    Wilson     E.   Speir,     page   3.’    (M-906)



any omitted       provisions         of the original.           53 Tex.Jur .2d,’
Statutes,      Sec.    107.      It is clear        that Senate .Bill           476 is
intended     to embrace        all     of the law as to “What persons
are exempt from license”                as set out in Section             3, and it
is a well      settled      rule     of statutory       construction           that
where ‘it    is apparent         that a statute         is intended         to embrace
all   of the law upon the subject                 with which        it deals,        it
supersedes      all    former      laws relating        to the same subject.
53 Tex.Jur.2d,         Statutes,        Sec.~lOg;      State    v. Dancer,          391
S.W.2d 504 (Tex.Civ        ,App.      1965, error      ref.    n.r.e.    j.      In
Gordon v. Lake,          Secretary        of State;     163 Tex. 392, 356
2preme
s. .                                                           Court     said:

               “A statute     may be repealed      expressly
               or by implication.         Where a later      en-
               actment    is intended     to embrace     all  the
               law upon the subject        with which~ it
               deals,   it repeals    all   former    laws re-
               lating   to the same subject.       ” [See Atty.
               Gen.Op.    O-1539,   dated   November 7, 1939).

It is our opinion           that   Senate    Bill    476 in so far as it
amended Article          6687b, Section        3, became effective          on May
26, 1971,       upon approval        by the Governor        and superseded       Sec-
tion    3 of Chapter        173, Acts of the 47th Legislature,                Regular
Session,      1941,    as well     as subsection        4b of Section       3 as con-
tained     in Senate      Bill    316 which was previously            discussed.
Subsection       &b was omitted         from Senate      Bill   476 and is there-
fore    to be considered          impliedly     as repealed       by the latter       act.
Since     Senate    Bill    476 clearly      was intended       to prescribe      the
only rules       that    should    govern    the subject       matter    set out in
Article     6687b, Section         3, it sunersedes         Section    3 both as
that    Section     existed      immediately      before    and after     the amend-
ment to that        Section      made by Senate       Bill    316.

              House Bill      542 was approved       by the Governor       on
May 19, 1971:        This Act purports          to amend Article      6687b,
Section   4, and”becomes         effective     ‘90 days after    the adjourn-
ment of~the      Legislature.         For reasons~ discussed       later   in this
opinion,    this   bill    wills never     become   effective    and need not
be discussed.

             Senate    Bill    194 amending      Article   6687b, Sections      3
and 4, (and other        sections     which    need not be discussed),      was
approved   by the Governor         on June 2, 1971 to become effective
go-days   after    adjournment       of the Legislature       to wit:    August
30, 1971.      Until   that    date,   Section     3 as contained     in Senate
                                            -4413-
  Honorable     Wilson       E;   Speir,   page   4.   (M-906)



 Bil,l   476 will    be in effect.       On August      30, 1971, Senate
 Bill    194 which is intended         to embrace     all     of the law on
Article     6687b, Sections       3 and 4,~bebomes          effective.         Since
 Senate Sill      19    is the latest     expression        of the intention         of
~the Legislature       ‘and is~ clearly,    intended      to prescribe          the
 only rules     that. should     govern   the subject         matter     in Article
 6687b, Sections        3 and 4; it repeals        the prior        statutes.
 Therefore,     on August     ,30, 1971, Senate Bill           476 and House
 Bill    542 are superseded       and annulled      by the implied            repeal
 effected    by Senate’ Bill      194.

              Senate    Biil    194 being the latest        expression      of
the Legislature        will    prevai.1   over Senate    Bill   476 which was
passed     rior   to it,     irrespective      of the fact    that    Senate
Bill   47 % took effect        prior    to Senate  Bill    194 taking     effect.
See Attorney      General      Opinion    No. V-990,    dated   January     26,
1950,   and Ex Parte        De La Jesus      De La 0, 227 S.W.2d 212,
(TexiCrim.      1950).

                              SUMMARY

                     S.B. 316 became effective   May 13,
               1971, and remained   in effect  until    May
               26, ,1971, when it was superseded     by
               S.B.  476.

                      S.B.  476 which amend?, Art ., 66!17b,
               Sec.   3, V.C.S.,  became effective    May 26,
               1971,    and will   remain in effect    until
               August     30, 1971 when it will     be super-
               seded by S.B. ~1% which amends Art.           6687b,
               Sees.    3 and 4, V.C.S.,    (and others    not
               relevant).

                       S.B.     194 is clearly        intended    to
               embrace      all    of the law on the subject
               matter contained            in Sees.     3 and 4 of
               Art.    6687b, V.C.S.,          and .being    the latest
               expression         of the will      of the Legislature
               repeals      all     former   laws on the subject,
               to wit:        S.B. 476 and H.B; 542.             H.B. $2
               will    be superseded         by S.B.     194 on August
               30, 1971,        the date the latter          becomes
               effective.



                                             -4414 -
   .   .




 Honorable Wilson E. Speir, page 5.    (M-906)




Prepared by Charles Parrett
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Roland Daniel Green
Ray McGregor
James McCoy
Gorden Cass
MEADE F. GRIFFINS
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                              -4415-